The plaintiff in error, hereinafter called defendant, was convicted in the district court of McClain county of assault with a dangerous weapon, and was sentenced to serve a term of three years in the penitentiary.
The case was tried in March, 1929, and the appeal was lodged in this court in September, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is brought to this court upon conviction for a felony, and no briefs are filed, and no appearance for oral argument made when the case was set for submission, this court will examine the record for jurisdictional or fundamental errors, and if none appear, and the evidence supports the judgment, it will be affirmed.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 420